

115 S701 RS: Made in America Manufacturing Communities Act of 2017
U.S. Senate
2017-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 298115th CONGRESS2d SessionS. 701[Report No. 115–204]IN THE SENATE OF THE UNITED STATESMarch 22, 2017Mrs. Gillibrand (for herself, Mr. Blumenthal, Mr. Moran, Mrs. Capito, Mr. King, Ms. Collins, Ms. Baldwin, Ms. Klobuchar, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationFebruary 5, 2018Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo improve the competitiveness of United States manufacturing by designating and supporting
			 manufacturing communities.
	
 1.Short titleThis Act may be cited as the Made in America Manufacturing Communities Act of 2017.
 2.DefinitionsIn this Act: (1)Manufacturing community support programThe term Manufacturing Community Support Program means the program established under section 3(a).
 (2)Participating agencyThe term participating agency means a Federal agency that elects to participate in the Manufacturing Community Support Program. (3)Participating programThe term participating program means a program identified by a participating agency under section 3(c)(1)(C).
 (4)SecretaryThe term Secretary means the Secretary of Commerce. 3.Program to designate and support manufacturing communities (a)Program authorizedThe Secretary shall establish a program to improve the competitiveness of United States manufacturing—
 (1)by designating consortiums as manufacturing communities under subsection (b); and (2)by supporting manufacturing communities, as so designated, under subsection (c).
				(b)Designation of manufacturing communities
 (1)In generalExcept as provided in paragraph (7), for purposes of the Manufacturing Community Support Program, the Secretary shall designate eligible consortiums as manufacturing communities through a competitive process.
				(2)Eligible consortiums
 (A)In generalAn eligible consortium is a consortium that— (i)represents a region defined by the consortium in accordance with subparagraph (B);
 (ii)includes at least one— (I)institution of higher education;
 (II)a private sector entity; and (III)a government entity;
 (iii)may include one or more— (I)private sector partners;
 (II)institutions of higher education; (III)government entities;
 (IV)economic development and other community and labor groups; (V)financial institutions; or
 (VI)utilities; (iv)has, as a lead applicant—
 (I)a district organization (as defined in section 300.3 of title 13, Code of Federal Regulations, or successor regulation);
 (II)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)) or a consortium of Indian tribes;
 (III)a State or a political subdivision of a State, including a special purpose unit of a State or local government engaged in economic or infrastructure development activities, or a consortium of political subdivisions;
 (IV)an institution of higher education or a consortium of institutions of higher education; or (V)a public or private nonprofit organization or association that has an application that is supported by a State, a political subdivision of a State, or a native community.
 (B)RegionsSubject to approval by the Secretary, a consortium may define the region that it represents if the region—
 (i)is large enough to contain critical elements of the key technologies or supply chain prioritized by the consortium; and
 (ii)is small enough to enable close collaboration among members of the consortium.
 (3)DurationEach designation under paragraph (1) shall be for a period of two years. (4)Renewal (A)In generalUpon receipt of an application submitted under subparagraph (B), the Secretary may renew a designation made under paragraph (1) for up to two additional two-year periods. Any designation as a manufacturing community or renewal of such designation that is in effect before the date of the enactment of this Act shall count toward the limit set forth in this subparagraph.
 (B)Application for renewalAn eligible consortium seeking a renewal under subparagraph (A) shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (C)Modifications authorizedThe Secretary may renew a designation under subparagraph (A) for an eligible consortium that— (i)has changed its composition, either by adding or removing members; or
 (ii)as part of its application under subparagraph (B), submits a revision to the plan submitted under paragraph (5)(B)(iv) or the strategy submitted under paragraph (5)(B)(v).
 (D)Evaluation for renewalIn determining whether to renew a designation of an eligible consortium under paragraph (1), the Secretary shall assess the eligible consortium based upon—
 (i)the performance of the consortium against the terms of the consortium’s most recent designation under paragraph (1) and any post-designation awards the consortium may have received;
 (ii)the progress the consortium has made with respect to project-specific metrics the consortium proposed in the consortium’s application for the most recent designation under paragraph (1), particularly with respect to those metrics that were designed to help communities track their own progress;
 (iii)whether any changes to the composition of the eligible consortium or revisions to the plan or strategy described in subparagraph (C)(ii) would improve the competitiveness of United States manufacturing; and
 (iv)such other criteria as the Secretary considers appropriate. (5)Application for designation (A)In generalAn eligible consortium seeking a designation under paragraph (1) shall submit an application to the Secretary at such time and in such manner as the Secretary may require.
 (B)ContentsEach application submitted to the Secretary under subparagraph (A) include— (i)a description of the regional boundaries of the consortium;
 (ii)a description of the manufacturing concentration of the consortium, including an assessment of how the manufacturing concentration of the consortium competitively ranks nationally according to measures relating to employment, sales, location quotients for an industry’s level of concentration, or such other measures as the Secretary considers appropriate;
 (iii)an integrated assessment of the local industrial ecosystem of the region of the consortium, which may include assessment of workforce and training, supplier network, research and innovation, infrastructure or site development, trade and international investment, operational improvements, and capital access components needed for manufacturing activities in such region;
 (iv)an evidence-based plan for developing components of such ecosystem (selected by the consortium)— (I)by making specific investments to address gaps in such ecosystem; and
 (II)by making the manufacturing of the region of the consortium uniquely competitive; (v)a description of the investments the consortium proposes and the implementation strategy the consortium intends to use to address gaps in such ecosystem;
 (vi)a description of the outcome-based metrics, benchmarks, and milestones that the consortium will track and the evaluation methods the consortium will use while designated as a manufacturing community to gauge performance of the strategy of the consortium to improve the manufacturing in the region of the consortium; and
 (vii)such other matters as the Secretary considers appropriate. (6)Evaluation of applicationsThe Secretary shall evaluate each application received under paragraph (5) to determine—
 (A)whether the applicant demonstrates a significant level of regional cooperation in their proposal; and
 (B)how the manufacturing concentration of the applicant competitively ranks nationally according to measures described in paragraph (5)(B)(ii).
 (7)Certain communities previously recognizedEach consortium that was designated as a manufacturing community by the Secretary in carrying out the Investing in Manufacturing Communities Partnership initiative of the Department of Commerce before the date of the enactment of this Act shall be deemed a manufacturing community designated under this subsection if such consortium is still designated as a manufacturing community by the Secretary as part of such initiative.
				(c)Support for designated manufacturing communities
				(1)Preferential consideration
 (A)In generalExcept as provided in subparagraph (D), if a member of a consortium designated as a manufacturing community under subsection (b) seeks financial or technical assistance under a participating program of a participating agency, the head of such agency may give preferential consideration to such member with respect to the awarding of such financial or technical assistance if—
 (i)such head considers the award of the financial or technical assistance consistent with the economic development strategy of the consortium; and
 (ii)the member otherwise meets all applicable requirements for the financial or technical assistance. (B)Participating agenciesThe Secretary shall invite other Federal agencies to become participating agencies of the Manufacturing Community Support Program.
 (C)Participating programsThe head of each participating agency shall identify all programs administered by such participating agency that are applicable to the Manufacturing Community Support Program.
					(D)Multiple members of the same consortium seeking the same financial or technical assistance
 (i)In generalIf a participating agency receives applications for the same financial or technical assistance from more than one member of the same consortium designated as a manufacturing community under subsection (b), the head of such agency may determine how preference will be given under subparagraph (A), including by requiring the consortium to select which of the members should be given preference.
 (ii)CoordinationIf the head of a participating agency determines that more than one member of a consortium should be given preference for financial or technical assistance under subparagraph (A), he or she may require such members to demonstrate coordination with each other in developing their applications for the financial or technical assistance.
 (E)ReportNot later than 90 days after the date of the enactment of this Act, the head of each participating agency shall submit a report to the Secretary that specifies how the head will give preferential consideration under subparagraph (A).
 (2)Technical assistanceThe Secretary may make a Federal point of contact available to each consortium designated as a manufacturing community under subsection (b) to help the members of the consortium access Federal funds and technical assistance.
				(3)Financial and technical assistance
 (A)In generalUnder the Manufacturing Community Support Program, the head of a participating agency may award financial or technical assistance to a member of a consortium designated as a manufacturing community under subsection (b) as he or she considers appropriate for purposes of such program and consistent with the economic development strategy of the consortium.
					(B)Use of funds
 (i)In generalA recipient of financial or technical assistance under subparagraph (A) may use such financial or technical assistance to support an investment in an ecosystem that will improve the competitiveness of United States manufacturing.
 (ii)Investments supportedInvestments supported under this subparagraph may include—
 (I)infrastructure; (II)access to capital;
 (III)promotion of exports and foreign direct investment; (IV)equipment or facility upgrades;
 (V)workforce training or retraining; (VI)energy or process efficiency;
 (VII)business incubators; (VIII)site preparation;
 (IX)advanced research; (X)supply chain development; and
 (XI)small business assistance. (4)Coordination (A)Coordination by Secretary of CommerceThe Secretary shall coordinate with the heads of the participating agencies to identify programs under paragraph (1)(C).
 (B)Inter-agency coordinationThe heads of the participating agencies shall coordinate with each other— (i)to leverage complementary activities, including from non-Federal sources, such as philanthropies; and
 (ii)to avoid duplication of efforts. (d)Receipt of transferred fundsThe Secretary may accept amounts transferred to the Secretary from the head of another participating agency to carry out this section.
	
 1.Short titleThis Act may be cited as the Made in America Manufacturing Communities Act of 2017.
 2.DefinitionsIn this Act: (1)Manufacturing community support programThe term Manufacturing Community Support Program means the program established under section 3(a).
 (2)Participating agencyThe term participating agency means a Federal agency that elects to participate in the Manufacturing Community Support Program. (3)Participating programThe term participating program means a program identified by a participating agency under section 3(c)(1)(C).
 (4)SecretaryThe term Secretary means the Secretary of Commerce. 3.Program to designate and support manufacturing communities (a)Program authorizedThe Secretary shall establish a program to improve the competitiveness of United States manufacturing—
 (1)by designating consortiums as manufacturing communities under subsection (b); and (2)by supporting manufacturing communities, as so designated, under subsection (c).
				(b)Designation of manufacturing communities
 (1)In generalExcept as provided in paragraph (7), for purposes of the Manufacturing Community Support Program, the Secretary shall designate eligible consortiums as manufacturing communities through a competitive process.
				(2)Eligible consortiums
 (A)In generalAn eligible consortium is a consortium that— (i)represents a region defined by the consortium in accordance with subparagraph (B);
 (ii)includes at least one— (I)institution of higher education;
 (II)a private sector entity; and (III)a government entity;
 (iii)may include one or more— (I)private sector partners;
 (II)institutions of higher education; (III)government entities;
 (IV)economic development and other community and labor groups; (V)financial institutions; or
 (VI)utilities; (iv)has, as a lead applicant—
 (I)a district organization (as defined in section 300.3 of title 13, Code of Federal Regulations, or successor regulation);
 (II)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)) or a consortium of Indian tribes;
 (III)a State or a political subdivision of a State, including a special purpose unit of a State or local government engaged in economic or infrastructure development activities, or a consortium of political subdivisions;
 (IV)an institution of higher education or a consortium of institutions of higher education; or (V)a public or private nonprofit organization or association that has an application that is supported by a State, a political subdivision of a State, or a native community.
 (B)RegionsSubject to approval by the Secretary, a consortium may define the region that it represents if the region—
 (i)is large enough to contain critical elements of the key technologies or supply chain prioritized by the consortium; and
 (ii)is small enough to enable close collaboration among members of the consortium.
 (3)DurationEach designation under paragraph (1) shall be for a period of two years. (4)Renewal (A)In generalUpon receipt of an application submitted under subparagraph (B), the Secretary may renew a designation made under paragraph (1) for up to two additional two-year periods. Any designation as a manufacturing community or renewal of such designation that is in effect before the date of the enactment of this Act shall count toward the limit set forth in this subparagraph.
 (B)Application for renewalAn eligible consortium seeking a renewal under subparagraph (A) shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (C)Modifications authorizedThe Secretary may renew a designation under subparagraph (A) for an eligible consortium that— (i)has changed its composition, either by adding or removing members; or
 (ii)as part of its application under subparagraph (B), submits a revision to the plan submitted under paragraph (5)(B)(iv) or the strategy submitted under paragraph (5)(B)(v).
 (D)Evaluation for renewalIn determining whether to renew a designation of an eligible consortium under paragraph (1), the Secretary shall assess the eligible consortium based upon—
 (i)the performance of the consortium against the terms of the consortium’s most recent designation under paragraph (1) and any post-designation awards the consortium may have received;
 (ii)the progress the consortium has made with respect to project-specific metrics the consortium proposed in the consortium’s application for the most recent designation under paragraph (1), particularly with respect to those metrics that were designed to help communities track their own progress;
 (iii)whether any changes to the composition of the eligible consortium or revisions to the plan or strategy described in subparagraph (C)(ii) would improve the competitiveness of United States manufacturing; and
 (iv)such other criteria as the Secretary considers appropriate. (5)Application for designation (A)In generalAn eligible consortium seeking a designation under paragraph (1) shall submit an application to the Secretary at such time and in such manner as the Secretary may require.
 (B)ContentsEach application submitted to the Secretary under subparagraph (A) shall include— (i)a description of the regional boundaries of the consortium;
 (ii)a description of the manufacturing concentration of the consortium, including an assessment of how the manufacturing concentration of the consortium competitively ranks nationally according to measures relating to employment, sales, location quotients for an industry’s level of concentration, or such other measures as the Secretary considers appropriate;
 (iii)an integrated assessment of the local industrial ecosystem of the region of the consortium, which may include assessment of workforce and training, such as that involving women and underrepresented minorities, supplier network, research and innovation, infrastructure or site development, trade and international investment, operational improvements, and capital access components needed for manufacturing activities in such region;
 (iv)an evidence-based plan for developing components of such ecosystem (selected by the consortium)— (I)by making specific investments to address gaps in such ecosystem; and
 (II)by making the manufacturing of the region of the consortium uniquely competitive; (v)a description of the investments the consortium proposes and the implementation strategy the consortium intends to use to address gaps in such ecosystem;
 (vi)a description of the outcome-based metrics, benchmarks, and milestones that the consortium will track and the evaluation methods the consortium will use while designated as a manufacturing community to gauge performance of the strategy of the consortium to improve the manufacturing in the region of the consortium; and
 (vii)such other matters as the Secretary considers appropriate. (6)Evaluation of applicationsThe Secretary shall evaluate each application received under paragraph (5) to determine—
 (A)whether the applicant demonstrates a significant level of regional cooperation in their proposal; and
 (B)how the manufacturing concentration of the applicant competitively ranks nationally according to measures described in paragraph (5)(B)(ii).
 (7)Certain communities previously recognizedEach consortium that was designated as a manufacturing community by the Secretary in carrying out the Investing in Manufacturing Communities Partnership initiative of the Department of Commerce before the date of the enactment of this Act shall be deemed a manufacturing community designated under this subsection if such consortium is still designated as a manufacturing community by the Secretary as part of such initiative.
				(c)Support for designated manufacturing communities
				(1)Preferential consideration
 (A)In generalExcept as provided in subparagraph (D), if a member of a consortium designated as a manufacturing community under subsection (b) seeks financial or technical assistance under a participating program of a participating agency, the head of such agency may give preferential consideration to such member with respect to the awarding of such financial or technical assistance if—
 (i)such head considers the award of the financial or technical assistance consistent with the economic development strategy of the consortium; and
 (ii)the member otherwise meets all applicable requirements for the financial or technical assistance. (B)Participating agenciesThe Secretary shall invite other Federal agencies to become participating agencies of the Manufacturing Community Support Program.
 (C)Participating programsThe head of each participating agency shall identify all programs administered by such participating agency that are applicable to the Manufacturing Community Support Program.
					(D)Multiple members of the same consortium seeking the same financial or technical assistance
 (i)In generalIf a participating agency receives applications for the same financial or technical assistance from more than one member of the same consortium designated as a manufacturing community under subsection (b), the head of such agency may determine how preference will be given under subparagraph (A), including by requiring the consortium to select which of the members should be given preference.
 (ii)CoordinationIf the head of a participating agency determines that more than one member of a consortium should be given preference for financial or technical assistance under subparagraph (A), he or she may require such members to demonstrate coordination with each other in developing their applications for the financial or technical assistance.
 (E)ReportNot later than 90 days after the date of the enactment of this Act, the head of each participating agency shall submit a report to the Secretary that specifies how the head will give preferential consideration under subparagraph (A).
 (2)Technical assistanceThe Secretary may make a Federal point of contact available to each consortium designated as a manufacturing community under subsection (b) to help the members of the consortium access Federal funds and technical assistance.
				(3)Financial and technical assistance
 (A)In generalUnder the Manufacturing Community Support Program, the head of a participating agency may award financial or technical assistance to a member of a consortium designated as a manufacturing community under subsection (b) as he or she considers appropriate for purposes of such program and consistent with the economic development strategy of the consortium.
					(B)Use of funds
 (i)In generalA recipient of financial or technical assistance under subparagraph (A) may use such financial or technical assistance to support an investment in an ecosystem that will improve the competitiveness of United States manufacturing.
 (ii)Investments supportedInvestments supported under this subparagraph may include—
 (I)infrastructure; (II)access to capital;
 (III)promotion of exports and foreign direct investment; (IV)equipment or facility upgrades;
 (V)workforce training, retraining, or recruitment and retention, including that of women and underrepresented minorities;
 (VI)energy or process efficiency; (VII)business incubators;
 (VIII)site preparation; (IX)advanced research;
 (X)supply chain development; and (XI)small business assistance.
							(4)Coordination
 (A)Coordination by Secretary of CommerceThe Secretary shall coordinate with the heads of the participating agencies to identify programs under paragraph (1)(C).
 (B)Inter-agency coordinationThe heads of the participating agencies shall coordinate with each other— (i)to leverage complementary activities, including from non-Federal sources, such as philanthropies; and
 (ii)to avoid duplication of efforts. (d)Receipt of transferred fundsThe Secretary may accept amounts transferred to the Secretary from the head of another participating agency to carry out this section.February 5, 2018Reported with an amendment